Shulman, Judge.
This court having entered on March 13, 1979, a judgment in the above-styled case (149 Ga. App. 450 (254 SE2d 485)), affirming the judgment of the trial court with direction; and the judgment of this court as to Divisions 1A and 3 having been reversed on certiorari by the Supreme Court in Cotton States Mut. Ins. Co. v. Crosby, 244 Ga. 456 (1979), the judgment as to Divisions 1A and 3 heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Deen, C. J., and McMurray, P. J., concur.